Citation Nr: 0916582	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	DAV


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 19971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision, which, in part, 
denied service connection for a bilateral hearing loss 
disability.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in June 2007.  A transcript of the 
proceedings has been associated with the claims file.  

In September 2007, the Board remanded this matter to the RO 
for further development.  It now returns to the Board for 
appellate review.  

Evidence was received after the hearing before the 
undersigned.  The Veteran waived RO consideration and the 
Board may consider the appeal.  38 C.F.R. § 20.1304.


FINDING OF FACT

The evidence is in equipoise and thus in favor of a finding 
that the Veteran incurred a disability of bilateral hearing 
loss during his military service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in-service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The claim of service connection for a bilateral hearing loss 
disability has been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on that 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Sanders v. Nicholson, 
487 F.3d 881 (2007).




II.	Service Connection

The Veteran contends he has hearing loss as a result of in-
service noise exposure.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to claims of service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

By way of background, the Veteran's DD Form 214 shows that he 
served as an Excavating Operator, operating heavy machinery.  
The Board concedes exposure to acoustic trauma.  

The Board observes that the competent medical evidence, 
including a July 2008 VA audiological examination, confirms 
the Veteran currently has a bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385.  

Although there was mild hearing loss at 6000Hz for the left 
ear with normal hearing at all other decibels for both ears 
shown by the audiological evaluation conducted as part of the 
November 1970 separation examination, the results do indicate 
a decrease in bilateral hearing acuity from the time of his 
January 1968 induction examination.  The audiological 
evaluation conducted at the time of the induction examination 
revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
Not 
tested
10
LEFT
10
10
15
Not 
tested
5
 
The subsequent audiological evaluation conducted as part of 
the separation examination revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
10
LEFT
10
15
10
10
5

Thus, except for the results at 2000 Hertz for his left ear 
and 4000 Hertz for both ears, audiological testing indicates 
a decrease in the Veteran's hearing acuity in both ears 
during his period of active service.  Moreover, when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

During the December 2005 QTC examination, the examiner found 
that the hearing loss diagnosis was due to loud equipment 
noise.  He noted the Veteran's military service consisted of 
operating heavy equipment and firing weapons without wearing 
hearing protection.  Following service, the examiner noted 
that the Veteran worked as a machinist and machinist 
supervisor and wore wearing hearing protection.  He also 
indicated that the Veteran participated in hunting and 
recreational shooting without the use of hearing protection.  
The Veteran reported difficulties hearing conversations and 
ringing in his ears.  The audiological evaluation revealed 
pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
35
LEFT
20
20
25
30
35
 
Although the auditory thresholds did not meet the levels to 
determine a hearing loss disability for VA purposes, the 
examiner assessed the Veteran with hearing loss and opined 
that his hearing problems were most likely related to 
military noise exposure.  

During the July 2008 VA examination, the Veteran again 
complained of difficulty understanding conversations.  Upon 
examination, the Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
30
45
LEFT
20
25
30
30
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
examiner diagnosed the Veteran with mild to moderate 
sensorineural loss in both ears.  He reviewed the service 
file, noted the Veteran's in-service and post-service noise 
exposure, and opined that the Veteran's hearing loss was less 
than likely related to in-service noise exposure, and more 
likely due to other factors such as medical conditions, 
recreational noise exposure, and civilian occupational noise 
exposure.  

The Board finds that there are competent medical opinions 
which both support and refute the Veteran's contention that 
his bilateral hearing loss disability was incurred as a 
result of his active service.  Despite the fact that the 
examiner did not review the claims file during the December 
2005 QTC examination, his opinion is adequate as Veteran 
informed him of the relevant facts necessary for him to 
render his opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (noting that whether a medical opinion is based on 
sufficient facts and data is an important indicator of the 
probity of that opinion).  There are no new or different 
facts that would have been revealed to the examiner from a 
review of the claims file.  Specifically, the examiner was 
aware of both his significant in-service and post-service 
noise exposure and used these relevant facts to determine the 
etiology of his hearing loss.  

The Board finds that there is an approximate balance of 
positive and negative evidence necessary to determine this 
matter.  As such, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. §  5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. §  3.102.  

Resolving reasonable doubt in favor of the Veteran, the Board 
concludes that he is entitled to a grant of service 
connection for his bilateral hearing loss disability.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).

ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted.    


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


